UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-33519 WHO’S YOUR DADDY, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0360989 (State of Incorporation) (I.R.S. Employer Identification No.) 26381 Crown Valley Parkway, Suite 230, Mission Viejo, CA92691 (Address of principal executive offices) (949) 582-5933 (Issuer’s telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý As of November 17, 2009, there were 61,607,856 shares of our common stock issued and outstanding. WHO’S YOUR DADDY, INC. FORM 10-Q SEPTEMBER 30, 2009 INDEX Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 Item 4T. Controls and Procedures 25 Part II – Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 27 Certifications 2 PARTI FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS WHO’S YOUR DADDY,INC. BALANCE SHEETS September 30, 2009 December 31, 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ — $ — Accounts receivable, net of allowance of $78,373 and $60,468at September 30, 2009 and December 31, 2008, respectively. — 33,496 Inventories 1,024 — Prepaid and other — 37,691 Total current assets 1,024 71,187 Property and equipment, net 3,872 45,708 Tradename, net — 143,711 Deposits — 36,335 Total assets $ 4,896 $ 296,941 Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable $ 890,516 $ 833,364 Accrued expenses 287,510 366,306 Accrued compensation - officers 1,099,640 803,281 Customer deposits 227 115,576 Accrued litigation 1,790,000 1,790,000 Notes payable 1,107,412 607,000 Advances from officers 485,267 221,618 Total current liabilities 5,660,572 4,737,145 Notes payable — 232,146 Total liabilities 5,660,572 4,969,291 Shareholders’ deficit Preferred stock, $0.001 par value: 20,000,000 shares authorized, 333,333 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively. 333 333 Common stock, $0.001 par value: 100,000,000 shares authorized, 55,970,781 and 19,870,781 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively. 55,971 19,871 Stock subscription receivable — — Additional paid-in capital 25,402,242 24,436,127 Accumulated deficit (31,114,222 ) (29,128,681 ) Total shareholders’ deficit (5,655,676 ) (4,672,350 ) Total liabilities and shareholders’ deficit $ 4,896 $ 296,941 See accompanying Notes to Financial Statements. 3 WHO’S YOUR DADDY,INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Sales $ — $ 478,587 $ 160,420 $ 712,883 Cost of sales — 317,622 93,239 483,430 Gross profit (loss) — 160,965 67,181 229,453 Operating expenses: Selling and marketing 422,622 125,411 595,873 343,943 General and administrative 569,118 474,305 1,031,890 1,911,409 Loss on relocation of office — — 156,014 — Loss on impairment of tradename 143,711 — 143,711 — Total operating expenses 1,135,451 599,716 1,927,488 2,255,352 Operating loss (1,135,451 ) (438,751 ) (1,860,307 ) (2,025,899 ) Interest expense 38,722 77,784 124,034 244,263 Change in fair value of derivative liabilities — — — (2,061 ) Gain on extinguishment of debt and creditor obligations — (3,996 ) — (282,579 ) Other, net 400 400 1,200 (800 ) Loss before income taxes (1,174,573 ) (512,939 ) (1,985,541 ) (1,984,722 ) Income taxes — Net loss $ (1,174,573 ) $ (512,939 ) $ (1,985,541 ) $ (1,984,722 ) Basic and diluted net loss per share: $ (0.03 ) $ (0.03 ) $ (0.08 ) $ (0.15 ) Weighted average number of common shares used in basic and diluted per share calculations: 36,213,981 17,512,015 25,818,343 13,020,567 See accompanying Notes to Financial Statements. 4 WHO’S YOUR DADDY,INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (1,985,541 ) $ (1,984,722 ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on extinguishment creditor settlements — (278,583 ) Common stock issued for compensation and services rendered 972,500 912,024 Depreciation 12,852 16,121 Loss on relocation of office 156,014 — Amortization of debt discount 107,982 28,359 Loss on impairment of tradename 143,711 — Changes in operating assets and liabilities: Accounts receivable 33,496 (54,614 ) Inventories (1,024 ) 256,033 Prepaid expenses and other assets 74,026 24,370 Accounts payable 57,152 285,471 Accrued expenses (81,914 ) (3,307 ) Accrued compensation - officers 296,359 82,230 Customer deposits (115,349 ) — Accrued litigation — (22,000 ) Advances from officers 239,736 375,708 Net cash used in operating activities (90,000 ) (362,910 ) Cash flows from investing activities: Tradename — (12,735 ) Net cash used in investing activities — (12,735 ) Cash flows from financing activities: Proceeds from issuance of notes payable, net of fees 70,000 323,000 Payments on notes payable — (42,500 ) Proceeds from the sale of common stock 20,000 95,000 Net cash provided by financing activities 90,000 375,500 Net decrease in cash and cash equivalents — (145 ) Cash and cash equivalents at beginning of year — 145 Cash and cash equivalents at end of year $ — $ — Supplemental disclosure of cash flow information: Cash paid for interest $ 6,053 $ 165,430 Cash paid for income taxes $ — $ — Supplemental disclosure of non-cash investing and financing activities: Issuance of common stock to settle creditor obligations $ — $ 302,643 Issuance of common stock for accrued salaries $ — $ 421,550 See accompanying Notes to Financial Statements. 5 WHO’S YOUR DADDY, INC. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (UNAUDITED) 1. Business Business Who’s Your Daddy,Inc. (the “Company”) has manufactured (on an outsource basis), marketed, sold and distributed its The King of Energy® energy shots and energy drinks centered on its trademark-protected brand, Who’s Your Daddy®.We have marketed our energy drinks mainly to a demographic of customers in their late teens through mid-thirties who were attracted to our products because of energy boosting capabilities, pleasant taste, and also because of our edgy and provocative tradename.In late 2008, we began marketing a sports energy shot on a test basis in limited markets to determine where best this product would fit.During the second and third quarter 2009, the Company temporarily suspended its sales activity to focus on a new marketing strategy which will principally emphasize the sale of its energy shot products over the internet to people in their late twenties, thirties, forties and fifties who are interested in fitness and health as well as gaining an energy boost.The Company has developed a new energy shot product containing a number of ingredients which various scientific studies describe as having certain possible health and fitness benefits, and the Company intends to develop additional products in the future for this market niche. Recently the Company has completed an extensive review of its existing tradenames given the change in our marketing strategy and demographic.We have been concerned that our Who’s Your Daddy® and The King of Energy® tradenames were not descriptive of our product, were too offensive for a large segment of the market we will be trying to attract, and would not be effective names for our current marketing direction.As disclosed in our Form 8-K filings of August 24, 2009 and September 15, 2009, the Company entered into Marketing and Lead Generation Agreements with two parties which together can supply us with lists of as many as 88 million high-quality email leads as well as merchant accounts for customer use (see Note 10).Both parties had serious reservations concerning the use of the existing tradenames and felt we would not achieve optimum market penetration if we continued their use.Prior to 2008, while under previous management, the Company was a party to various lawsuits involving the tradenames and their development, and a number of our influential shareholders and advisors have counseled us that they believe these existing tradenames were not viewed favorably by the business community and could be subject to further legal action.They asked that the Company consider adopting a new tradename for its new products. After careful review of numerous factors, including those described above, the Company has decided to no longer use the Who’s Your Daddy® and The King of Energy® tradenames, and accordingly has recorded an impairment charge against this asset during the three-month period ended September 30, 2009 (see Note 3).We are presently considering a number of new tradenames which we consider to be non-offensive to our market demographic while being more descriptive of our new products, including the name “F.I.T Energy with Resveratrol” for a product which has been recently developed.The Company is also considering changing its Corporate name to one that is more in line with its new market direction.Such a name change will result in a new trading symbol. Management’s Plan of Operations For the years ended December31, 2008 and 2007, revenues declined to $745,050 from $981,919, respectively, primarily due to the lack of operating capital, resulting in reduced sales and marketing efforts, including payments for slotting fees for shelf space at retail outlets.The Company has also incurred net losses of $2,644,172 and $1,934,947 for the years ended December31, 2008 and 2007, respectively.For the nine months ended September 30, 2009, revenues were $160,420 (zero in the second and third quarters) and the Company experienced a net loss of $1,985,541.This net loss can be broken down as follows: Stock-based expenses for compensation and services $ 972,500 Loss from tradename impairment and office relocation 299,725 Debt discount amortization and depreciation 120,834 All other operations 592,482 Total $ 1,985,541 6 As of September 30, 2009, there was negative working capital of nearly $5.7 million including an accrual of $1.8 million for an arbitration award resulting from a lawsuit against the Company. Management believes the Company’s operating losses have resulted from a combination of insufficient revenues generated to support its sales and marketing efforts, new product development and administrative time and expense of being a small publicly-traded company.The Company is finalizing a new internet-based marketing plan for its energy shot products which it plans to roll-out in mid December of this year.We believe this marketing approach will allow us to reach a far greater number of customers than currently possible using traditional distribution networks at significantly reduced costs for marketing, shipping, and product placement than we have historically experienced.The Company has also decided to limit any future sales of its energy drink products to those situations where marketing, shipping and product placement costs are minimal. Cash required to implement the internet marketing plan will be significant and we have been in discussions with a number of interested investors.The investors are requiring that investment dollars be used to 1) build the website, 2) produce inventory, 3) provide for call and fulfillment centers, 4) develop a merchant account for customer credit card use, 5) develop internet leads, and 6) pay basic business expenses including those necessary to keep the Company’s government filings current.In addition, the Company will pursue additional funding to be used to mitigate existing debt at 10 to 15 cents per dollar of debt.The Company is currently investigating ways of meeting the requirements of interested investors including licensing our Tradename to a new company which would own the marketing website, creating an attorney trust account to hold investment dollars to be used only for specific purposes, or some other type of arrangement that will allow for invested monies to be spent in accordance with the wishes of the investors. Management continues to actively seek capital through various sources.Due to the current economic environment and the Company’s current financial condition, management cannot be assured there will be adequate capital available when needed and on acceptable terms.The factors described above raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements have been prepared on a going concern basis which contemplates the realization of assets and the settlement of liabilities in the normal course of business.The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets and liabilities that might result from the outcome of this uncertainty. 2. Basis of Presentation and Significant Accounting Policies Basis of Presentation The financial statements are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, pursuant to the rules and regulations of the Securities and Exchange Commission.Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year 2008 as reported in the Company’s Form 10-K have been omitted.In the opinion of management, the financial statements include all adjustments, consisting of normal recurring accruals necessary to present fairly the Company’s financial position, results of operation and cash flows.The results of operations for the three-month and nine-month periods ended September 30, 2009 are not necessarily indicative of the results to be expected for the full year. These statements should be read in conjunction with the financial statements and related notes which are part of the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. Accounting for Equity Instruments Issued to Non-Employees The Company accounts for its equity-based payments to non-employees under FASB Accounting Standards Codification (“ASC”) Subtopic 505-50 – Equity-Based Payments to Non-Employees (formerly Emerging Issues Task Force (“EITF”) No. 96-18 “Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services”). The fair value of the equity instrument issued or committed to be issued is used to measure the transaction, as this is more reliable than the fair value of the services received. The fair value is measured at the value of the Company’s common stock on the date the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete. The fair value of the equity instrument is charged directly to the statement of operations and credited to common stock and/or additional paid-in capital as appropriate. 7 Debt Issued with Common Stock Debt issued with common stock is accounted for under the guidelines established by ASC Subtopic 470-20 – Accounting for Debt With Conversion or Other Options (formerly Accounting Principles Board ("APB") Opinion No. 14 “Accounting for Convertible Debt and Debt issued with Stock Purchase Warrants” under the direction of EITF 98-5, “Accounting for Convertible Securities with Beneficial
